
	

115 S2627 IS: Ammunition Background Check Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2627
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Blumenthal (for himself, Mr. Murphy, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To appropriately restrict sales of ammunition.
	
	
 1.Short titleThis Act may be cited as the Ammunition Background Check Act of 2018. 2.FindingsCongress finds the following:
 (1)Under current Federal law, it is illegal to sell firearms or ammunition to certain individuals, including felons, fugitives, drug addicts, and those deemed mentally defective or committed to a mental institution.
 (2)There is no requirement under Federal law that sellers of ammunition conduct a background check to determine whether potential purchasers are in fact prohibited by law from buying ammunition.
 (3)By contrast, under current Federal law, licensed sellers of firearms are required by law to conduct an instant background check using the National Instant Criminal Background Check System of the Justice Department.
 (4)Over the last decade, there have been over 100,000,000 background checks conducted under the National Instant Criminal Background Check System with respect to firearms sales, resulting in the blocking of more than 1,500,000 sales of firearms to felons, fugitives, drug addicts, and the mentally ill, among others.
 (5)The vast majority of instant background checks on firearms purchases occur in an average of 30 seconds, at minimal inconvenience to firearms sellers and law-abiding purchasers.
 (6)The requirement of background checks for ammunition purchases would pose a minimal inconvenience to ammunition sellers and law-abiding purchasers, and would help reduce gun-related violence.
 (7)Current Federal law includes a variety of other provisions regulating the sale of firearms, including limits on interstate gun sales and recordkeeping requirements designed to assist in criminal investigations, that do not apply to sales of ammunition.
 (8)Sales of ammunition should be held to similar requirements as sales of firearms. 3.Background checks (a)Requiring background checks for purchases of ammunition (1)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (u) the following:
					
						(v)
 (1)Beginning on the date that is 180 days after the date of enactment of the Ammunition Background Check Act of 2018, no person who is licensed under this chapter shall transfer ammunition to any other person who is not licensed under this chapter, unless—
 (A)before the completion of the transfer, the licensee contacts the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901);
 (B)the system provides the licensee with a unique identification number; and (C)the transferor has verified the identity of the transferee by examining a valid identification document, as defined in section 1028(d) of this title, of the transferee containing a photograph of the transferee.
 (2)If receipt of ammunition would not violate subsection (g) or (n) or State law, the system shall— (A)assign a unique identification number to the transfer;
 (B)provide the licensee with the number; and (C)destroy all records of the system with respect to the call (other than the identifying number and the date the number was assigned) and all records of the system relating to the person or the transfer.
 (3)Paragraph (1) shall not apply to an ammunition transfer between a licensee and another person if— (A) (i)such other person has presented to the licensee a permit that—
 (I)allows such other person to possess or acquire ammunition; and (II)was issued not more than 5 years earlier by the State in which the transfer is to occur; and
 (ii)the law of the State in which the transfer is to take place provides that such a permit is to be issued only after an authorized government official has verified that the information available to such official does not indicate that possession of a firearm or ammunition by such other person would be in violation of law;
 (B)the Attorney General has approved the transfer in the same manner as provided in section 5812 of the Internal Revenue Code of 1986; or
 (C)on application of the transferor, the Attorney General has certified that compliance with paragraph (1) is impracticable because—
 (i)the ratio of the number of law enforcement officers of the State in which the transfer is to occur to the number of square miles of land area of the State does not exceed 0.0025;
 (ii)the business premises of the licensee at which the transfer is to occur are extremely remote in relation to the chief law enforcement officer, as defined in subsection (s)(8); and
 (iii)there is an absence of telecommunications facilities in the geographical area in which the business premises are located.
 (4)If the national instant criminal background check system notifies any person licensed under this chapter that the information available to the system does not demonstrate that the receipt of ammunition by such other person would violate subsection (g) or (n) or State law, and the licensee transfers ammunition to such other person, the seller shall include in the record of the transfer the unique identification number provided by the system with respect to the transfer.
 (5)If any person licensed under this chapter knowingly transfers ammunition to another person and knowingly fails to comply with paragraph (1) with respect to the transfer and, at the time such other person most recently proposed the transfer, the national instant criminal background check system was operating and information was available to the system demonstrating that receipt of ammunition by such other person would violate subsection (g) or (n) or State law, the Attorney General may, after notice and opportunity for a hearing—
 (A)suspend for not more than 6 months or revoke any license issued to the licensee under section 923; and
 (B)impose on the licensee a civil fine of not more than— (i)in the case of a first violation, $5,000;
 (ii)in the case of a second violation, $25,000; and (iii)in the case of any subsequent violation, $100,000.
 (6)Neither a local government nor an employee of the Federal Government or of any State or local government responsible for providing information to the national instant criminal background check system shall be liable in an action at law for damages—
 (A)for failure to prevent the sale or transfer of ammunition to a person whose receipt or possession of the ammunition is unlawful under this section; or
 (B)for preventing such a sale or transfer to a person who may lawfully receive or possess ammunition.. (2)Regulations relating to retention and destruction of records in systemIn promulgating regulations to carry out section 922(v)(2)(C) of title 18, United States Code, as added by this Act, the Attorney General shall ensure that the records described in that subsection are destroyed not later than 3 business days after the date on which a licensee is notified that a transfer of ammunition may proceed under that subsection.
				(3)Conforming amendments
 (A)Title 18Section 922 of title 18, United States Code, is amended— (i)in subsection (c)—
 (I)in the matter preceding paragraph (1), by inserting or ammunition after sell a firearm; (II)in paragraph (1)—
 (aa)by inserting or ammunition after a firearm; (bb)by inserting or ammunition after this firearm; and
 (cc)by inserting or ammunition after the firearm; and (III)in paragraph (2), by inserting or ammunition after firearm each place it appears; and
 (ii)in subsection (d), in the matter following paragraph (9), by adding at the end, the following: Any person who is licensed under this chapter and who sells ammunition to any of the persons described in paragraphs (1) through (9) after failing to comply with the requirements of subsection (v) shall be deemed to have acted knowingly with respect to this subsection..
 (B)PenaltySection 924(a)(5) of title 18, United States Code, is amended by striking or (t) and inserting , (t), or (v). (C) Brady Handgun Violence Prevention ActSection 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) is amended—
 (i)by inserting or ammunition after firearm each place it appears, except where firearm appears in subsection (j); (ii)in subsection (i)—
 (I)in the subsection heading, by inserting or ammunition after firearms; and (II)in paragraph (2), by inserting  ammunition, after firearms,; and
 (iii)in subsection (j)(2), inserting  ammunition, after The terms . (b)Ammunition transfers (1)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						932.Background checks for ammunition transfers by unlicensed persons
 (a)DefinitionsIn this section— (1)the term unlicensed transferee means a person who—
 (A)is not licensed under this chapter; and (B)desires to receive ammunition from an unlicensed transferor; and
 (2)the term unlicensed transferor means a person who— (A)is not licensed under this chapter; and
 (B)desires to transfer ammunition to an unlicensed transferee. (b)Prohibition (1)In generalIt shall be unlawful for an unlicensed transferor to knowingly transfer ammunition to an unlicensed transferee and knowingly fail to obtain a background check conducted by a licensed dealer in accordance with subsection (d) with respect to the transfer.
 (2)Criminal penaltyAn unlicensed transferor who violates paragraph (1) shall be fined under this title, imprisoned for not more than 1 year, or both.
 (c)Civil PenaltyIf any unlicensed transferor knowingly transfers ammunition to an unlicensed transferee and knowingly fails to obtain a background check conducted by a licensed dealer in accordance with subsection (d) with respect to the transfer and, at the time such unlicensed transferee most recently proposed the transfer, the national instant criminal background check system was operating and information was available to the system demonstrating that receipt of ammunition by such unlicensed transferee would violate subsection (g) or (n) of section 922 or State law, the Attorney General may, after notice and opportunity for a hearing, impose on the unlicensed transferee a civil fine of not more than—
 (1)in the case of a first violation, $5,000; (2)in the case of a second violation, $25,000; and
 (3)in the case of any subsequent violation, $100,000. (d)Background checks through licensed dealersA licensed dealer who agrees to assist in the transfer of ammunition between an unlicensed transferor and an unlicensed transferee shall—
 (1)enter such information about the ammunition as the Attorney General may require by regulation into a separate bound record;
 (2)record the transfer on a form specified by the Attorney General; (3)comply with section 922(v) as if transferring the ammunition from the inventory of the licensed dealer to the unlicensed transferee (except that a licensed dealer assisting in the transfer of ammunition under this subsection shall not be required to comply again with the requirements of section 922(v) in delivering the ammunition to the unlicensed transferee) and notify the unlicensed transferor and unlicensed transferee—
 (A)of such compliance; and (B)if the transfer is subject to the requirements of section 922(v)(1), of any receipt by the licensed dealer of a notification from the national instant criminal background check system that the transfer would violate section 922 or State law;
 (4)not later than 31 days after the date on which the transfer occurs, submit to the Attorney General a report of the transfer, which—
 (A)shall be on a form specified by the Attorney General by regulation; and (B)shall not include the name of or other identifying information relating to the unlicensed transferor or unlicensed transferee;
 (5)if the licensed dealer assists an unlicensed transferor in transferring, at the same time or during any 5 consecutive business days, not less than 1,000 rounds of ammunition, to the same unlicensed transferee, in addition to the reports required under paragraph (4), prepare a report of the multiple transfers that shall—
 (A)be prepared on a form specified by the Attorney General; and (B)not later than the close of business on the date on which the transfer requiring the report under this paragraph occurs, be submitted to—
 (i)the office specified on the form described in subparagraph (A); and (ii)the appropriate State law enforcement agency of the jurisdiction in which the transfer occurs; and
 (6)retain a record of the transfer as part of the permanent business records of the licensed dealer.. (2)Conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for ammunition transfers by unlicensed persons..
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary— (1)to ensure that the national instant criminal background check system operates as quickly and effectively as it did before the enactment of this Act; and
 (2)for the cost of implementing and enforcing the amendments made by this Act, including audits and other regulatory or enforcement efforts.
				4.Regulatory requirements
 (a)Requiring recordkeeping for ammunition salesSection 922(b)(5) of title 18, United States Code, is amended by striking or armor-piercing ammunition and inserting or ammunition. (b)No ammunition sales contrary to State lawSection 922(b)(2) of title 18, United States Code, is amended by inserting or ammunition after firearm each place it appears.
			(c)No interstate ammunition sales
 (1)In generalSection 922(b)(3) of title 18, United States Code, is amended— (A)by inserting or ammunition after any firearm; and
 (B)by striking rifle or shotgun and inserting ammunition, rifle, or shotgun. (2)Other provisionsSection 922(a) is amended—
 (A)in paragraph (3) by inserting or ammunition after firearm each place it appears; and (B)in paragraph (5), by inserting or ammunition after firearm each place it appears except the last place it appears.
					(d)Reporting
 (1)In generalSection 923(g) of title 18, United States Code, is amended— (A)in paragraph (1)(A)—
 (i)in the first sentence, by inserting or ammunition after other disposition of firearms; and (ii)in the third sentence, by striking , or any licensed importer or manufacturer of ammunition, and inserting , or any licensed importer, manufacturer, or dealer of ammunition,;
 (B)in paragraph (2)— (i)by inserting or ammunition after disposition of firearms; and
 (ii)by inserting or ammunition after a firearm; (C)in paragraph (3), by adding at the end the following:
						
							(C)
 (i)Each licensee shall prepare a report of multiple sales or other dispositions whenever the licensee sells or otherwise disposes of, at one time or during any 5 consecutive business days, a large quantity of ammunition (as determined in accordance with clause (ii)) to an unlicensed person. The report shall be prepared on a form specified by the Attorney General and forwarded to the office specified thereon and to the department of State police or State law enforcement agency of the State and, where feasible, the local law enforcement agency of the local jurisdiction in which the sale or other disposition took place, not later than the close of business on the day that the multiple sales or other disposition occurs.
 (ii)The Attorney General shall determine the quantity of ammunition that constitutes a large quantity for the purpose of this subparagraph, the quantity of which—
 (I)shall be based on the determination by the Attorney General of the quantity that indicates an intent to engage in any type of criminal activity;
 (II)may be modified by the Attorney General from time to time; and (III)may vary by geographic area if the Attorney General determines that it is appropriate to assist law enforcement efforts.;
 (D)in paragraph (6)— (i)by inserting or a significant quantity of ammunition, after theft or loss of a firearm; and
 (ii)by adding at the end the following: Not later than 60 days after the date of enactment of the Ammunition Background Check Act of 2018, the Attorney General shall promulgate rules defining significant quantity for the purpose of this paragraph.; and (E)in paragraph (7), by inserting or any quantity of ammunition after 1 or more firearms.
 (2)Conforming amendmentSection 4182(d) of the Internal Revenue Code of 1986 (relating to exemptions relating to firearms) is amended by inserting and except as provided in paragraphs (1)(A) and (3)(C) of section 923(g) of title 18, United States Code, before no person holding a Federal license.
 (e)Making it a crime To steal ammunitionSection 922(u) of title 18, United States Code, is amended— (1)by inserting or ammunition after in firearms; and
 (2)by inserting or ammunition after any firearm. (f)Keeping ammunition out of the hands of juvenilesSection 922(x) of title 18, United States Code, is amended—
 (1)in paragraph (1)(B), by striking only; and (2)in paragraph (2)(B), by striking only.
				(g)Licensing of ammunition dealers
 (1)In generalSection 923(a) of title 18, United States Code, is amended in the matter preceding paragraph (1), by striking , or importing or manufacturing and inserting or.
 (2)DefinitionsSection 921(a) of title 18, United States Code is amended— (A)in paragraph (11)(A), by inserting or ammunition after firearms;
 (B)in paragraph (12), by inserting or ammunition after any firearm; and (C)in paragraph (13), by inserting or ammunition after firearms.
					5.Armor-piercing and incendiary ammunition
 (a)Expanding definition of armor-Piercing bulletsSection 921(a)(17)(B) of title 18, United States Code, is amended— (1)in clause (i), by striking or at the end;
 (2)in clause (ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (iii)a bullet or projectile which is coated with Teflon or any chemical compound with properties similar to Teflon..
				(b)Banning incendiary ammunition
 (1)DefinitionSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term incendiary ammunition—
 (A)means a bullet that is designed for the purpose of, held out by the manufacturer or distributor as, or generally recognized as having a specialized capability to ignite upon impact; and
 (B)includes such bullets commonly designated as M1 Incendiary, M23 Incendiary, M8 Armor-Piercing Incendiary, API, M20 Armor-Piercing Incendiary Tracer, or APIT.. (2)ProhibitionChapter 44 of title 18, United States Code, is amended—
 (A)by inserting or incendiary ammunition after armor piercing ammunition each place it appears, except— (i)in section 921; and
 (ii)in section 923(k); (B)in section 922(b)(5), by inserting or incendiary ammunition after armor-piercing ammunition; and
 (C)in section 923(k)— (i)by inserting , incendiary projectiles, and after armor piercing projectiles; and
 (ii)by inserting or incendiary ammunition as defined in section 921(a)(36) before the period at the end. (c)Prohibition on possession and transferSection 922(a)(7) of title 18, United States Code, is amended—
 (1)in the matter proceeding subparagraph (A), by striking or import and inserting import, transfer, or possess; (2)in subparagraph (A)—
 (A)by inserting , transfer, or possession after manufacture; and (B)by inserting or the transfer or possession of such ammunition relates to use on behalf of after for the use of;
 (3)in subparagraph (B), by inserting , transfer, or possession after manufacture; and (4)in subparagraph (C), by inserting , transfer, or possession after manufacture.
				(d)Grandfathering of continued possession of ammunition
 (1)In generalThe amendments made by this section shall not apply to the possession of any armor piercing ammunition (as defined in section 921(a)(17)(B) of title 18, United States Code, as amended by subsection (a)), or incendiary ammunition (as defined in section 921(a)(36) of title 18, United States Code, as added by subsection (b)) otherwise lawfully possessed under Federal law on the date of enactment of this Act.
 (2)No transfer, sale, or deliveryNothing in paragraph (1) shall be construed to authorize the transfer, sale, or delivery of any armor piercing ammunition or incendiary ammunition described in paragraph (1).
				
